TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-12-00677-CV



                      Office of the Attorney General of Texas, Appellant

                                                  v.

                                   Charles Trask Dix, Appellee


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 353RD JUDICIAL DISTRICT
       NO. D-1-AG-12-000271, HONORABLE RHONDA HURLEY, JUDGE PRESIDING



                             MEMORANDUM OPINION


               The Office of the Attorney General of Texas (OAG) filed a notice of appeal from

the district court’s order of June 8, 2012, granting summary judgment in favor of appellee

Charles Trask Dix. OAG has now filed an agreed motion to set aside the judgment. In the motion,

OAG represents that “[s]ince the filing of the notice of appeal, the parties have reached an agreement

in the cause and have filed an agreed order with the trial court.” OAG asks that we set aside the

district court’s judgment without regard to the merits and remand the cause to the district court

with instructions to render a judgment in accordance with the parties’ agreement, as we are

authorized to do pursuant to Texas Rule of Appellate Procedure 42.1(a)(2)(B). The motion contains

a certificate of conference verifying that the attorney for OAG has conferred with the attorney for

Dix and that the attorney for Dix agrees to this motion. The agreed order, a copy of which is

attached to the motion, has been signed by both parties.
               We grant the motion, set aside the district court’s judgment without regard to the

merits, and remand the cause to the district court for rendition of judgment in accordance with the

parties’ agreement. See Tex. R. App. P. 42.1(a)(2)(B).




                                             _____________________________________________

                                             Bob Pemberton, Justice

Before Justices Puryear, Pemberton and Rose

Vacated and Remanded

Filed: January 25, 2013




                                                2